HOOD, Associate Judge
(dissenting).
The Act of April 1, 1942, gave the Municipal Court jurisdiction of “civil actions * * * in which the claimed value of personal property or the debt or damages claimed * * * docs not exceed the sum of $3,000.” In my view that language is broad enough to include an action for damages for wrongful death, provided the damages claimed do not exceed $3,000. If I am correct in this then the only question is whether the 1948 amendment to the wrongful death statute divested the Municipal Court of jurisdiction of wrongful death actions, even though the damages claimed do not exceed the court’s statutory jurisdictional limitation.
The 1948 amendment did not expressly give the District Court exclusive jurisdiction over this type of action and neither did it expressly deny jurisdiction to the Municipal Court. If it denied jurisdiction to the Municipal Court, it did so only by implication, and ordinarily jurisdiction is neither given nor denied by implication. The only possible ground for holding that the amendment impliedly gave the District Court exclusive jurisdiction is the fact that the power to order a reduction of an excessive verdict is given only to the District Court and the United States Court of Appeals.1
I cannot.believe that the.framers of the legislation intended in this indirect manner to give exclusive jurisdiction to the District Court. I think it is far more reasonable to believe that it was felt that the chance of an excessive verdict was much more likely to occur in the District Court, and that it was proper to give that court and the United States Court of Appeals the power to reduce such a verdict — a very unusual power in this jurisdiction — and that the chance of an excessive verdict in this type of case in the Municipal Court was so remote that there was no occasion for giving such power to the Municipal Court or to this court.2
Of course, the probability is that the draftsmen of the 1948 amendment gave no thought to the Municipal Court or its jurisdiction in this type of case and proceeded on the assumption that in any wrongful death case damages far exceeding $3,000 would be claimed. But such lack of thought or erroneous assumption does not justify the conclusion that the 1942 Act did not give the Municipal Court jurisdiction of wrongful death cases or that, if it did, such jurisdiction was taken away by the 1948 amendment.
It is my opinion that the Municipal Court has jurisdiction of a wrongful death case if the damages claimed do not exceed the statutory jurisdictional amount of $3,000.

. My attention has been called to no case where this power was exercised. The tendency appears to be to let the verdict of the jury stand. In National Homeopathic Hospital v. Hord, 92 U.S.App.D.C. 204, 204 F.2d 397, a verdict of $17,000 for the death of a three-day old child was held not excessive. In Kankin v. Shayne Brothers, Inc., D.C.Cir., 234 F.2d 35, it was held that the District Court did not abuse its discretion in refusing to grant a new trial on the ground that a verdict of $123.90 for the death of a nine-week old child was inadequate.


. Although the Municipal Court eannot order a reduction in an excessive verdict, it may set aside an excessive verdict and order a new trial or it may order a new trial unless a remittitur is filed.